Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lance Bishop Steglich appeals the district court’s order denying his 18 U.S.C. § 3582 (2006) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Steglich, No. 3:00-cr-00063-jpj-9, 2010 WL 3810631 (W.D.Va. Sept. 28, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented *717in the materials before the court and argument would not aid the decisional process.

AFFIRMED.